Title: [Diary entry: 7 July 1786]
From: Washington, George
To: 

Friday 7th. Mercury at 72 in the Morning—80 at Noon and 75 at Night. Clear in the forenoon but very sultry, with wind, thunder, lightning & rain in the afternoon. Rid to all the Plantations; The

Plows at Muddy hole (where 3 were at work) had finished the East cut of Corn, and had begun to plow that cut by the bars, adjoining the drilled Corn the 3d. time. Those at Morris’s, four in number, had got about half over the Eastermost cut, next the overseers House and the Farmer was stacking the grass which had been in cocks some time in the meadow adjoining it. Brought in the remainder of the clover Hay, & seed at Muddy [hole] to the stack at the barn there. Washington Custis being sick I sent for Doctr. Craik to visit him, and a sick child in the Neck. He arrived before dinner, & after going into the Neck & returning, stayed all night. Mr. Shaw went up to Alexandria to day on my business in the waggon also to bring sundries down.